[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE DISCHARGE OF PREJUDGMENT REMEDY AND MOTION FOR DISCHARGE OF ASSETS
There is probable cause that plaintiff will prevail in this action in the amount of $1,800,000.
The court cannot find as a fact "the possibility of the plaintiff's obtaining some value from the mortgages property" and therefore grants a prejudgment remedy of $1,850,000. Bank of Boston Connecticut v. Schlesinger, CT Page 9270220 Conn. 152, 158.
N. O'NEILL, J.